DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/11/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Nozawa et al. (US 2010/0053101, “Nozawa”) in view of Izaki et al. (US 8,760,601, “Izaki”), in view of Wada et al. (US 2009/0147359, “Wada”) and further in view of Takamura et al. (JP 2016-006530, “Takamura” a machine translation of which is of record), do not disclose or suggest: An optical multilayer film, which comprises a laminate in which a base layer, a primer layer, and a hard coat layer are sequentially laminated, wherein the base layer comprises a polyester resin and has a minimum in-plane retardation (Romin) of 85 nm or less, a change (|ΔRo|/|Δx]) in the in-plane retardation with respect to a displacement in the transverse direction of less than 550 nm/3 m, and a change (|ΔRth|/|Δx]) in the thickness direction retardation with respect to a displacement in the transverse direction of less than 700 nm/3 m, wherein when the refractive indices of the base layer, the primer layer, and the hard coat layer are n1, n2, and n3, respectively, they satisfy the following Equations (1) to (4):	n3<n2<n1		(1)	0.10≤n1-n3≤0.15	(2)	0≤n1-n2≤0.10 		(3)	0≤n2-n3≤0		(4)	wherein ΔRo is the change in the in-plane retardation, Δx is the displacement in the transverse direction, and the transverse direction is the width direction of the optical multilayer film. 	The closest prior art of record, Nozawa, teaches a display device comprising a display panel ([0069], [0012]) and a multilayer optical film having a base layer (may be polyester, [0016]), an undercoat layer, and a hard coat layer sequentially laminated (see, e.g., Fig. 1, layers 12, 14, 16, [0012]). Nozawa teaches that the refractive indexes of the layers read on the presently claimed ranges (see Table 1, [0132], [0063], [0064], [0065]; please note that n0, n1, and n2, of Nozawa correspond to the presently claimed n1, n2, and n3, respectively). 	Nozawa fails to specifically teach the retardation properties of the laminate, the change in in-plane retardation of the film over the width or length direction of the film (that is, in the x-direction), and additionally fails to specifically teach that the thickness direction retardation variation is less than 700 nm/3 m across the transverse direction of the film. While secondary reference, Izaki teaches an optical film for use in a display devices that has an in-plane retardation of less than 150 nm (see col. 6 lines 20-42) and Wada teaches that it is important to reduce the variability of in-plane retardation in the directions orthogonal to the thickness direction (see, e.g., [0024], [0020]), Applicant’s arguments that Takamura fails to teach the claimed thickness direction retardation variation requirements are persuasive. While Takamura provides a teaching regarding the uniformity of in-plane retardation across the width of the film, Takamura is silent as to the uniformity of the thickness-direction retardation across the width of the film. Furthermore, Applicant persuasively argues that it would not have been obvious to the person of ordinary skill in the art at the time of filing to have combined the various features of the prior art references into a single film having each of these features, as is presently claimed (see Remarks 4/12/22, p. 10).	The Examiner notes that there are teachings in the prior art to reduce the amount of variation in both the thickness-direction retardation and the in-plane retardation across the width of an optical film. For example, Maruyama et al. (US 2007/0046864, “Maruyama”) teaches to adjust the variation of in-plane and thickness-direction retardations over a crosswise direction of the film to less than 5% and less than 10%, respectively, (see, e.g., [0010], [0073], [0074]). However, Maruyama does not provide a teaching for reducing the amount of thickness-direction retardation that is as low as is presently claimed (see, e.g., Table 5, [0073], [0074], showing that the thickness-direction retardation of a compensation film should be around 170 nm, which, if having a variation in the crosswise direction of 5% would lead to a variation over 3m of roughly 2,550 nm, which is considerably outside the presently claimed range). The Examiner further notes that it is not clear that the variation in retardation for the optical films described by Maruyama should extrapolate linearly from 1 cm to 3 m in order to meet the presently claimed limitations. Therefore, Maruyama is not considered to provide a sufficient teaching regarding the combination of features presently claimed that would have made these claimed features obvious at the time of filing to the person of ordinary skill in the art. Therefore one of ordinary skill in the art at the time of the invention would not have found the presently claimed invention obvious at the time of filing in view of the available prior art.	The combination of elements as set forth in the independent claim 1 and dependent claims 2-15 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782